Opinion by
Cline, J.
It was stipulated that the merchandise consists of pak nor similar to that the subject of Columbia Co. v. United States (5 Cust. Ct. 175, C. D. 395), hak nor similar to that the subject of Abstract 45951, and certain other merchandise similar to that the subject of Wing Duck v. United States (6 Cust. Ct. 133, C. D. 446). In accordance therewith the commodities in question were held not subject to Internal Revenue tax and the protests were sustained as to certain of the items.